UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7643



TRAVIS HILL,

                                                Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-121-3)


Submitted:     January 15, 2002             Decided:   January 30, 2002


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Hill, Appellant Pro Se. Michael Thomas Judge, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Travis Hill seeks to appeal the district court’s order denying

his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition.    We have

reviewed the record and the district court’s memorandum and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Hill v. Angelone, No. CA-01-121-3 (E.D. Va. Sept. 7,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2